DETAILED ACTION
Claim 1 is currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of U.S.  Application No. 15/329,035, filed January 25, 2017 and further claims the benefit of provisional application No. 62/034,210, filed August 7, 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al., (PLOS One, February 2013, vol. 8, issue 2, e56554, pages 1-9; see PTO-892) (“Ma”).
Regarding claim 1, it is initially noted that claim 1 is directed to a device (apparatus). With respect to the functional and/or intended use limitations (e.g., “for confining mammalian cells, forcing cellular/tissue alignment and tissue self-assembly” and “wherein the cell adhesion substrate binds cells within at least the holes of the cut-out pattern”) within claim 1, it is noted that the patentability of an apparatus is based on its structure (see MPEP 2114 and 2115).  It is also noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  The limitations (as exemplified above) do not differentiate apparatus claims from the prior art.  See MPEP 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969), which states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability of functioning in the intended manner.
Ma is directed to using laser-patterned biochips to gain knowledge of contact-mediated interactions between stem cells and cardiomyocytes (Abstract).  Ma’s Figure 1 illustrates the laser-patterning of rMSCs (rat mesenchymal stem cells) and cardiomyocytes on a biochip device.  The biochip disclosed by Ma comprises dumbbell shaped microwells.  Ma teaches identical microwells were created on each biochip by attaching a PDMS elastomeric membrane with through holes to a glass coverslip. The attachable PDMS elastomeric membrane with through holes reads on “a removable elastomeric stencil overlay” and “wherein the elastomeric stencil has one or more cut-out patterned microwells”. Ma further teaches the PDMS elastomeric membrane overlay comprises dumbbell-shaped microwells having two circular holes (30 µm) that are connected by one channel that is 30 µm long and 15 µm wide, which reads on “the elastomeric stencil has multiple cut-out patterned microwells comprising two circular holes, each hole joined to an adjacent hole by a canal”. The biochips comprising the microwells are coated with fibronectin, which reads on “a cell adhesion substrate” (Materials and Methods, Biochip design and construction, right column, page 2; Figure 1 and Figure 2, B and F).  Thus, Ma discloses a device comprising a cell adhesion substrate and a removable elastomeric stencil overlay, wherein the elastomeric stencil has more than one cut-out patterned microwells comprising two circular holes, each hole joined to an adjacent hole by a channel (canal), thus anticipating claim 1.



Conclusion
 No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


E. YVONNE PYLA
Primary Examiner
Art Unit 1633



/EVELYN Y PYLA/            Primary Examiner, Art Unit 1633